Exhibit 10.2
 
EXHIBIT C


GUARANTY AGREEMENT


THIS GUARANTY AGREEMENT (“Guaranty”) is dated as of August 28, 2009 (the
“Effective Date”) by the undersigned (each hereinafter referred to as a
“Guarantor” and collectively, the “Guarantors”), in favor of IP GLOBAL INVESTORS
LTD., a Nevada corporation or its registered assigns and EQUITIES MEDIA
ACQUISITION CORP. INC., or its registered assigns (each a “Lender” and
collectively the “Lenders”) of the 9% maximum $2,500,000 Revolving Credit
Secured Convertible Note (the “Note”) and the related Transaction Documents
issued pursuant to a revolving credit loan agreement between FUND.COM INC. a
Delaware corporation (the “Company”), certain stockholders of the Company and
each Lenders, dated as of July 27, 2009 (the “Loan Agreement”) and the Exhibits
to the Loan Agreement, all dated as of July 27, 2009 (with the Loan Agreement,
collectively, the “Transaction Documents”) from.


NOW, THEREFORE, as a material inducement to each Lender to purchase the Note and
Warrants from the Company, and for further good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Guarantors hereby,
unconditionally, irrevocably and absolutely, warrant and represent to and
covenant with each Lender as follows:


 1.      Guaranty of Obligation. The Guarantors jointly, severally,
unconditionally, irrevocably and absolutely, guarantee to each Lender that all
indebtedness and other obligations of the Company evidenced by the Note and/or
provided in the Transaction Documents (collectively, the “Guaranteed
Obligations”), will be promptly paid when due and performed in accordance with
the terms and provisions thereof (and as they may be amended, extended or
renewed from time to time) including, without limitation, interest on all of the
above amounts as agreed upon between the Company and each Lender, and any and
all renewals, extensions and rearrangements of all or any part of the Guaranteed
Obligations. This is a continuing guaranty and shall continue to apply without
regard to the form or amount of indebtedness or obligation which the Company may
create, renew, extend or alter in whole or in part, without notice to the
Guarantors.


2.           Liability for Other Indebtedness.  If the Guarantors are or become
liable for any indebtedness owing by the Company to any or all Lenders by
endorsement or otherwise than under this Guaranty, such liability shall not be
in any manner impaired or affected hereby, and the rights of such Lender
hereunder shall be cumulative of any and all other rights that such Lender may
ever have against the Guarantors.  The exercise by such Lender of any right or
remedy hereunder or under any other instrument, or at law or in equity, shall
not preclude the concurrent or subsequent exercise of any other right or remedy.


3.           No Release From Obligations.  The obligations, covenants,
agreements and duties of the Guarantors under this Guaranty shall not be
released or impaired in any manner whatsoever, without the written consent of
each Lender, including on account of any or all of the following:
 
 
 
 

--------------------------------------------------------------------------------

 

 
a. any permitted assignment, endorsement or transfer, in whole or in part, of
the Guaranteed Obligations, although made without consent of the Guarantors;
 
b. any waiver by any Lender of the performance or observance by either or both
of the Company or the Guarantors of any of the agreements, covenants, terms or
conditions contained in any document evidencing, governing or securing the
Guaranteed Obligations;
 
c. any extension of the time for payment or performance of all or any portion of
the Guaranteed Obligations;
 
d. the renewal, rearrangement, modification or amendment (whether material or
otherwise) of any duty, agreement or obligation of the Company set forth in any
document evidencing, governing or securing the Guaranteed Obligations;
 
e. the voluntary or involuntary liquidation, sale or other disposition of all or
substantially all of the assets of either or both of the Company or the
Guarantors;
 
f. any receivership, insolvency, bankruptcy, reorganization or other similar
proceedings or lack of corporate power, affecting either or both of the Company
or the Guarantors or any of their assets;
 
g. any release, withdrawal, surrender, exchange, substitution, subordination or
loss of any security or other guaranty at any time existing in connection with
all or any portion of the Guaranteed Obligations, or the acceptance of
additional or substitute property as security therefore;
 
h. the release or discharge of the Company or the Guarantors from the observance
or performance of any agreement, covenant, term or condition contained in any
document evidencing, governing or securing the Guaranteed Obligations;
 
i. any action which either Lender may take or omit to take by virtue of any
document evidencing, governing or securing the Guaranteed Obligations or through
any course of dealing with either or both of the Company or the Guarantors;
 
j. the addition of a new guarantor or guarantors;
 
k. the operation of law or any other cause, whether similar or dissimilar to the
foregoing;
 
l. any adjustment, indulgence, forbearance or compromise that may be granted or
given by either Lender to any party;
 
m. the failure by either Lender to file or enforce a claim against the estate
(either in administration, bankruptcy or other proceeding) of the Company;
 
 
 
2

--------------------------------------------------------------------------------

 
 
n. if the recovery from the Company becomes barred by any statute of limitations
or is otherwise prevented;
 
o. any defenses, set-offs or counterclaims which may be available to the
Company;
 
p. any impairment, modification, change, release or limitation of liability of,
or stay of actions of lien enforcement proceedings against the Company, its
property, or its estate in bankruptcy resulting from the operation of any
present or future provision of the Bankruptcy Code or any other similar federal
or state statute, or from the decision of any court; or
 
q. any neglect, delay, omission, failure or refusal of either Lender to take or
prosecute any action for the collection of any of the Guaranteed Obligations or
to foreclose or take or prosecute any action in connection with any lien, right
of security (including perfection thereof), existing or to exist in connection
with, or as security for, any of the Guaranteed Obligations, it being the
intention hereof that the Guarantors shall remain liable as principals on the
Guaranteed Obligations, notwithstanding any act, omission or thing which might,
but for the provisions hereof, otherwise operate as a legal or equitable
discharge of any Guarantor.
 
4.           Payment and Performance of Obligations.  In the event of default by
the Company in payment or performance of the Guaranteed Obligations, or any part
thereof, when such indebtedness or performance becomes due, either by its terms
or as the result of the exercise of any power to accelerate, the Guarantors
shall, without notice or demand, and without any notice having been given to the
Guarantors of the acceptance by any Lender of this Guaranty and without any
notice having been given to the Guarantors of the creating or incurring of such
indebtedness, pay the amount due thereon to each Lender, at its office, or at
such other place as may be designated in writing by such Lender, and it shall
not be necessary for any Lender, in order to enforce such payment by the
Guarantors, first, to institute suit or exhaust its remedies against the Company
or others liable on such indebtedness, or to enforce its rights against any
security which shall ever have been given to secure such indebtedness.
 
5.           Waiver of Notice.  Notice to the Guarantors of the acceptance of
this Guaranty and of the making, renewing or assignment of the Guaranteed
Obligations and each item thereof, are hereby expressly waived by the
Guarantors.
 
6.           Payments by the Company.  Each payment on the Guaranteed
Obligations shall be deemed to have been made by the Company unless express
written notice is given to each Lender at the time of such payment that such
payment is made by the Guarantors as specified in such notice.
 
 
 
3

--------------------------------------------------------------------------------

 

 
7.           Releases and Waivers.  If all or any part of the Guaranteed
Obligations at any time be secured, the Guarantors agree that each Lender may at
any time and from time to time, at their discretion and with or without valuable
consideration, allow substitution or withdrawal of collateral or other security
and release collateral or other security without impairing or diminishing the
obligations of the Guarantors hereunder.  The Guarantors further agree that if
the Company executes in favor of each Lender any collateral agreement, deed of
trust or other security instrument, the exercise by each Lender of any right or
remedy thereby conferred on each Lender shall be wholly discretionary with each
Lender, and that the exercise or failure to exercise any such right or remedy
shall in no way impair or diminish the obligations of the Guarantors
hereunder.  The Guarantors further agree that each Lender shall not be liable
for their failure to use diligence in the collection of the Guaranteed
Obligations or in preserving the liability of any person liable on the
Guaranteed Obligations, and the Guarantors hereby waive presentment for payment,
protest and notice thereof, notice of acceleration, and diligence in bringing
suits against any person liable on the Guaranteed Obligations, or any part
thereof.
 
8.           No Release of the Guarantors.  If the Guaranteed Obligations at any
time exceeds the amount permitted by law, or the Company is not liable because
the act of creating the Guaranteed Obligations is ultra vires, or the officers
or persons creating the Guaranteed Obligations acted in excess of their
authority, and for these reasons the Guaranteed Obligations which the Guarantors
agree to pay cannot be enforced against the Company, such fact shall in no
manner affect the Guarantors’ liability hereunder, but the Guarantors shall be
liable under this Guaranty notwithstanding that the Company is not liable for
the Guaranteed Obligations, and to the same extent the Guarantors would have
been liable if the Guaranteed Obligations had been enforceable against the
Company.
 
9.           Optional Acceleration.  If an Event of Default (as such term is
defined in the Loan Agreement) by the Company shall occur and be continuing, and
if any such Event of Default shall occur at a time when any of the Guaranteed
Obligations may not then be due and payable, such Guaranteed Obligations, at the
option of each Lender, shall thereupon be deemed to be immediately due and
payable in full, and the Guarantors shall pay to each Lender forthwith the full
amount which would be payable hereunder if all Guaranteed Obligations were then
due and payable.
 
10.           Successors and Assigns.  This Guaranty is for the benefit of each
Lender, their permitted successors and assigns, and in the event of an
assignment by any Lender, its permitted successors or assigns, of the Guaranteed
Obligations, or any part thereof, the rights and benefits hereunder, to the
extent applicable to the indebtedness so assigned, may be transferred with such
indebtedness.
 
11.           Modifications and Waivers. Cumulative Rights.  No modification,
consent, amendment or waiver of any provision of this Guaranty, nor consent to
any departure by any Guarantor therefrom, shall be effective unless the same
shall be in writing and signed by an officer of each Lender and Guarantor, and
then shall be effective only in the specific instance and for the purpose for
which given.  No notice to or demand on the Guarantors in any case shall, of
itself, entitle the Guarantors to any other or further notice or demand in
similar or other circumstances.  No delay or omission by any Lender in
exercising any power or right hereunder shall impair any such right or power or
be construed as a waiver thereof or any acquiescence therein, nor shall any
single or partial exercise of any such power preclude other or further exercise
thereof, or the exercise of any other right or power hereunder.  All rights and
remedies of each Lender hereunder are cumulative of each other and of every
other right or remedy which each Lender may otherwise have at law or in equity
or under any other contract or document, and the exercise of one or more rights
or remedies shall not prejudice or impair the concurrent or subsequent exercise
of other rights or remedies.  In this Guaranty, whenever the context so
requires, the singular number includes the plural, and conversely.
 
 
 
4

--------------------------------------------------------------------------------

 

 
12.           Compliance with Laws.  Should the Guarantors be permitted to raise
usury as a defense under applicable law, then no provision herein or in the
Transaction Documents shall require the payment or permit the collection of
interest in excess of the maximum permitted by law.  Should such defense be
available, the Guarantors shall not be obligated to pay the amount of such
interest to the extent that it is in excess of the amount permitted by law as to
the Guarantors.  Should the Guarantors be permitted to raise the usury defense
and prevail, the Transaction Documents shall be held subject to reduction of the
interest charged to the amount allowed under said usury laws as now or hereafter
construed by the courts having jurisdiction.  The parties agree that New York
law shall control as to this issue.
 
13.           Benefit to Guarantor.  The Guarantors acknowledge and warrant that
they have derived or expect to derive financial and other advantage and benefit,
directly or indirectly, from the Guaranteed Obligations and each and every
advance thereof and from each and every renewal, extension, release of
collateral or other relinquishment of legal rights made or granted or to be made
or granted by each Lender to the Company.
 
14.           Attorney's Fees.  Each Lender shall be entitled to recover their
reasonable attorneys’ fees and expenses in the event of any dispute between the
parties arising under this Agreement in which each Lender are the prevailing
party.


15.           Guarantors' Warranties.  Each Guarantor hereby warrants and
represents to each Lender that:


a. Such Guarantor is duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization, and is duly qualified and is in
good standing in each jurisdiction in which such qualification is required by
law, other than those jurisdictions as to which the failure to be so qualified
or in good standing could not, individually or in the aggregate, reasonably be
expected to have a material adverse effect.  Such Guarantor has the corporate or
other requisite power and authority to execute and deliver this Guaranty and to
perform the provisions hereof.
 
b. This Guaranty has been duly authorized by all necessary action on the part of
such Guarantor, and this Guaranty constitutes a legal, valid and binding
obligation of such Guarantor enforceable against such Guarantor in accordance
with its terms.
 
c. The execution, delivery and performance by such Guarantor of this Guaranty
will not (i) contravene, result in any breach of, or constitute a default under,
or result in the creation of any lien, claim or encumbrance in respect of any
property of such Guarantor under, any indenture, mortgage, deed of trust, loan,
purchase or credit agreement, lease, corporate charter or by-laws or other
organizational document, or any other agreement or instrument to which such
Guarantor is bound or by which such Guarantor or any of its properties may be
bound or affected, (ii) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or governmental authority applicable to such Guarantor or (iii)
violate any provision of any statute or other rule or regulation of any
governmental authority applicable to such Guarantor.
 
 
 
5

--------------------------------------------------------------------------------

 
 
d. No consent, approval or authorization of, or registration, filing or
declaration with, any governmental authority is required in connection with the
execution, delivery or performance by such Guarantor of this Guarantee.
 
e. Upon the execution and delivery hereof, such Guarantor will be solvent, will
be able to pay its debts as they mature and will have capital sufficient to
carry on its business.
 
16.           Subordination and No Subrogation.  If, for any reason whatsoever,
the Company now or hereafter becomes indebted to the Guarantors, such
indebtedness and all interest thereon, shall, at all times, be subordinate in
all respects to the Transaction Documents, and the Guarantors shall not be
entitled to enforce or receive payment thereof until the Guaranteed Obligations
has been fully paid and satisfied.  Notwithstanding anything to the contrary
contained in this Guaranty or any payments made by the Guarantors hereunder, the
Guarantors shall not have any right of subrogation in or under the Transaction
Documents or to participate in any way therein, or any right, title or interest
in and to any mortgaged property or any collateral for the Guaranteed
Obligations, all such rights of subrogation and participation being hereby
expressly waived and released, until the Guaranteed Obligations has been fully
paid and satisfied.
 
17.           Law Governing and Jurisdiction. This Agreement shall be enforced,
governed by and construed in accordance with the laws of the State of New York
applicable to agreements made and to be performed entirely within such state,
without regard to the principles of conflict of laws.  The parties hereto hereby
submit to the exclusive jurisdiction of the United States federal courts or New
York state courts located in New York, New York with respect to any dispute
arising under this Agreement, the agreements entered into in connection herewith
or the transactions contemplated hereby or thereby, and consent to the personal
jurisdiction of such courts and shall subject themselves to such personal
jurisdiction.  The parties irrevocably waive the defense of an inconvenient
forum to the maintenance of such suit or proceeding.  The parties further agree
that service of process upon a party mailed by first class mail shall be deemed
in every respect effective service of process upon the party in any such suit or
proceeding.  Nothing herein shall affect any party’s right to serve process in
any other manner permitted by law.  The parties agree that a final
non-appealable judgment in any such suit or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on such judgment or in any other
lawful manner.  The party which does not prevail in any dispute arising under
this Agreement shall be responsible for all fees and expenses, including
attorneys’ fees, incurred by the prevailing party in connection with such
dispute.


18.           Severability.  If any provision of this Guaranty or the
application thereof to any person or circumstance shall, for any reason and to
any extent, be invalid or unenforceable, neither the remainder of this Guaranty
nor the application of such provision to any other persons or circumstances
shall be affected thereby, but rather the same shall be enforced to the greatest
extent permitted by law.
 
 
 
6

--------------------------------------------------------------------------------

 

 
19.           Paragraph Headings.  The paragraph headings inserted in this
Guaranty have been included for convenience only and are not intended, and shall
not be construed, to limit or define in any way the substance of any paragraph
contained herein.


20.           Facsimile Signature.   This Agreement may be executed and
delivered to each Lender containing a facsimile signature of Gregory Webster,
the President of the Guarantors; which facsimile signature each of the
Guarantors acknowledges and agrees shall have the same validity and
enforceability as those the same were a ribbon original signature.
 
21.           Compounding and Settlement.  The Guarantors agree that Lender, in
its discretion, may (i) bring suit against the Guarantors and other guarantors,
if any, jointly and severally or against any one or more of them, (ii) compound
or settle with any one or more of guarantor(s) for such consideration as each
Lender may deem proper, and (iii) release one or more of guarantor(s) from
liability hereunder, and that no such action shall impair the rights of any
Lender to collect the Guaranteed Obligations (or the unpaid balance thereof)
from the Guarantors, not so sued, settled with or released.


22.           Termination.  This Guaranty shall terminate upon the Company’s
repayment in full of the Guaranteed Obligations; provided, however, that this
Guaranty shall continue to be effective or be reinstated, as the case may be, if
at any time payment of all, or any part thereof, of the principal of or interest
on any of the Obligations is rescinded or must otherwise be restored by any
Lender, whether under any bankruptcy or insolvency proceeding or otherwise.

 


[remainder of page intentionally left blank]
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, this Guaranty has been duly executed by each of the
undersigned on the date set forth above.


GUARANTORS:


FUND.COM CAPITAL INC.




By: /s/ Gregory Webster___________________
Gregory Webster,
  Chief Executive Officer


FUND.COM TECHNOLOGIES INC.




By: /s/ Gregory Webster___________________
Gregory Webster,
  Chief Executive Officer


FUND.COM MANAGED PRODUCTS INC.




By: /s/ Gregory Webster___________________
Gregory Webster,
  Chief Executive Officer


BORROWER:


FUND.COM INC.
(a corporation organized under the laws of Delaware)




By: /s/ Gregory Webster___________________
Gregory Webster,
Chief Executive Officer
 
 
8

 